DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	Applicant’s amendment filed 02 May 2022 has been received and entered.  Claims 1-268 have been canceled and claims 269-293 have been added.  Claims 269-293 are currently pending and under consideration in the instant Office action.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement (IDS) submitted on 02 June 2022 has been considered by the examiner.
Applicant submission of prior applications in table form is noted.  As these applications are part of the continuity history of the instant application, these applications were already of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 274-275, 282-284 and 291-293 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The recitation of intended use or patient population in the dependent claims does not further limit the scope of the composition of the claims.  The added recitation does not place any material limitations on the composition of the claims and therefore, the claims are not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 269-293 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-58 of U.S. Patent No. 8,735,539.
The claims of ‘539 are directed to modified relaxin polypeptides comprising a non-naturally encoded amino acid wherein the relaxin polypeptide comprises an A chain of SEQ ID NO:4 and a B chain of either SEQ ID NO:6 or SEQ ID NO:5 and wherein the non-naturally encoded amino acid is at position 1 and the non-naturally encoded amino acid comprises a first functional group and is linked to a linker or polymer which comprises a second functional group and wherein the functional groups are not identical.  The claims further identify the nature of the functional groups as well as the linkages in the functional groups.  The modified relaxin polypeptides of ‘539 are encompassed by the instant claims.  ‘539 does not claim compositions for intravenous or subcutaneous administration to a human in need thereof comprising the polypeptides of the claims along with a pharmaceutically acceptable carrier and/or excipient.  However, ‘539 clearly discloses that the modified relaxin polypeptides were intended to treat individuals, including humans, for conditions such as coronary artery disease, hypertension, hypercholesterolemia as well as for the promotion of angiogenesis.  ‘539 also teaches that relaxin was known to be useful in the treatment of heart failure (see column 1, line 38.  It would have been obvious to one of ordinary skill in the art to include the modified relaxin polypeptides of ‘539 in compositions which could be administered intravenously or subcutaneously to a human subject because ‘539 clearly discloses that such uses were intended and inclusion in compositions with pharmaceutically acceptable carriers would achieve this result.  The intended use of intravenous or subcutaneous administration is well-known as these routes of administration are common for administration of biological molecules such as growth factors, including relaxin.  One would be motivated to include the relaxins of ‘539 in compositions for administration because of the known uses of relaxins for conditions such as heart failure, as disclosed in ‘539.  Therefore, the instant claims are obvious over the claims in ‘539.
Claims 269-293 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,702,588.
The claims of ‘588 are directed to modified relaxin polypeptides comprising a non-naturally encoded amino acid wherein the relaxin polypeptide comprises an A chain having at least 95% identity to SEQ ID NO:4 and a B chain having at least 95% identity to either SEQ ID NO:6 or SEQ ID NO:5 and wherein the non-naturally encoded amino acid is at position 1 and the non-naturally encoded amino acid comprises a first functional group and is linked to a linker or polymer which comprises a second functional group and wherein the functional groups are not identical.  The claims further identify the nature of the functional groups as well as the linkages in the functional groups.  The modified relaxin polypeptides of ‘588 are encompassed by the instant claims.  ‘588 also includes composition claims which include a pharmaceutically acceptable carrier, however, the claims do not include the intended use for intravenous or subcutaneous administration to a human in need thereof.  However, ‘588 clearly discloses that the modified relaxin polypeptides were intended to treat individuals, including humans, for conditions such as coronary artery disease, hypertension, hypercholesterolemia as well as for the promotion of angiogenesis.  ‘588 also teaches that relaxin was known to be useful in the treatment of heart failure (see column 1, line 54.  It would have been obvious to one of ordinary skill in the art to include the modified relaxin polypeptides of ‘588 in compositions which could be administered intravenously or subcutaneously to a human subject because ‘588 clearly discloses that such uses were intended and inclusion in compositions with pharmaceutically acceptable carriers would achieve this result.  The intended use of intravenous or subcutaneous administration is well-known as these routes of administration are common for administration of biological molecules such as growth factors, including relaxin.  One would be motivated to include the relaxins of ‘588 in compositions for administration because of the known uses of relaxins for conditions such as heart failure, as disclosed in ‘588.  Therefore, the instant claims are obvious over the claims in ‘588.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647